1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11    DUANE FOSDICK, et al.,                        No. 2:19-cv-01850-MCE-EFB
12                     Plaintiffs,
13           v.                                     ORDER
14    SMITTY’S SUPPLY, INC.,
15                     Defendants.
16

17          By way of this action and a number of others initiated in other jurisdictions,

18   Defendants Smitty’s Supply, Inc., and CAM2 International, L.L.C., are subject to claims

19   brought by individuals challenging the labeling and quality of Defendants’ tractor

20   hydraulic fluid. Defendants have now sought an order from the Judicial Panel on

21   Multidistrict Litigation (“JPML”) to have these cases consolidated and transferred to the

22   Eastern District of Louisiana. In the meantime, Defendants also seek to stay this action

23   until the JPML issues its decision.

24          This Court has previously addressed similar motions and denied stay requests

25   under similar circumstances. See, e.g., Johnson v. Starbucks, Case No. 2:16-cv-02489-

26   MCE-EFB, ECF No. 38. “According to Rule 2.1(d) of the Rules of Procedure of the

27   JPML, ‘[t]he pendency of a motion . . . before the Panel . . . does not affect or suspend

28   orders and pretrial proceedings in any pending federal district court action and does not
                                                   1
1    limit the pretrial jurisdiction of that court.’” Id. (citations omitted). “In other words, a court
2    should not automatically issue a stay merely because a party has filed a motion for
3    transfer with the MDL Panel.” Id. (citations omitted).
4           The Court thus agrees with the analysis set forth just a few days ago in the sister
5    case of Zornes, et al., v. Smitty's Supply, Inc. et al., Case No. 19-cv-2257-JAR-TJJ (D.
6    Kan. Mar. 18, 2020); see ECF No. 38-1. In that case the district court determined no
7    stay was warranted because: (1) there is no indication how long this stay would last
8    given that the JPML does not convene again until the end of May, and there is no way to
9    predict whether this matter will be heard at that time in any event; (2) Defendants will
10   suffer no hardship by proceeding with discovery here, especially since discovery will
11   eventually need to proceed regardless of jurisdiction; and (3) Plaintiffs will suffer
12   prejudice from an uncertain delay to the extent it precludes the parties from proceeding
13   with discovery and moving the case forward. Id. at 2-5. Accordingly, Defendant’s
14   Motion to Stay (ECF No. 32) is DENIED.
15          IT IS SO ORDERED.
16   Dated: March 30, 2020
17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
